Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a process printing on a 3-dimensional article in combination with all the process steps and in particularly wherein the thermo- and vacuum-forming step pausing or slowing the movement of the platen before the article has passed through the said plane when the article is around 0.2 mm to 1 cm from the membrane, drawing the membrane to register with the article by application of a partial vacuum on the first side of the membrane to draw the membrane, and then resuming the movement of the platen to pass the article through the said plane, while maintaining the partial vacuum.


Conclusion
Howell (US 2010/0220169) teaches a membrane is first softened by heating, and the platen is raised from a starting point in FIG. 4 to pass through the original plane of the membrane to its finishing point in FIG. 5. There are no gaps between the membrane and the article at the end of relative movement. Additionally, the membrane is loosely draped and after the draping and after article has passed through the plane the vacuum is applied Paragraphs 0050-0051.  The invention recites the vacuum is applied as the article is moved through the plane.  Howell teaches the vacuum steps follows after the article has reached a final position which is after the loose draping of the film around the article.  Therefore Howell does not teach the method of the thermo- and vacuum-forming step pausing or slowing the movement of the platen before the article has passed through the said plane when the article is around 0.2 mm to 1 cm from the membrane, drawing the membrane to register with the article by application of a partial vacuum on the first side of the membrane to draw the membrane, and then resuming 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853